GERMAN, P. J.
This appeal was prosecuted from an interlocutory judgment of the district court of Travis county, Texas, overruling the plea of privilege of J. F. Lowry, J. P. Seale, B. C. Dickinson, Charles Pace, and J. B. Rucker to be sued in the county of their residence. The judgment of the district court was affirmed by the Court of Civil Appeals; the style of the suit therein being American Surety Co., of New York et al. v. State of Texas, 245 S. W. 1033.
As has been recently held is several cases, a judgment of a trial court denying a plea of privilege is not a final judgment, and.is not a judgment on which writ of error to the Supreme Court is allowed. Montgomery v. Turner et al. (Tex. Com. App.) 251 S. W. 1039; Magouirk v. Williams et al. (Tex. Com. App.) 249 S. W. 185; Izaguirre v. Evans (Tex. Com. App.) 249 S. W. 187; Perkins v. Bank & Trust Co. (Tex. Com. App.) 249 S. W. 186.
*472We therefore recommend that the order granting writ of error herein he set aside, and that the application be dismissed for want of Jurisdiction.
GREENWOOD and PIERSON, JJ.
Order granting writ of error set aside, and application for writ of error dismissed for want of jurisdiction.
OURETON, O. X, not sitting.